Court of Appeals
of the State of Georgia

                                         ATLANTA,__________________
                                                   August 27, 2014

The Court of Appeals hereby passes the following order:

A14D0475. ALLISON ZAREM v. SOUTHCOAST PROPERTIES, LLC.

      Allison Zarem has filed an application for discretionary appeal from a state
court decision. The parties’ litigation began as a dispossessory proceeding in
magistrate court, and the case was transferred to state court when Zarem raised
counterclaims that exceeded the magistrate court’s jurisdictional limit. Under these
circumstances, the state court’s judgment is subject to direct appeal.
      Where litigation begins in magistrate court and reaches the state court by
means of a de novo appeal, a party must file an application for discretionary appeal
to obtain appellate review before this Court. See OCGA § 5-6-35 (a) (11). But this
provision applies, by its terms, only where the state court exercises de novo review
of the magistrate court’s decision. Here, the case was transferred from magistrate
court to state court, so OCGA § 5-6-35 (a) (11) does not apply.
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal.1 See OCGA § 5-6-35 (j). Accordingly,
this application is hereby GRANTED, and Zarem shall have ten days from the date
of this order to file a notice of appeal with the trial court. If she has already filed a
notice of appeal in the trial court, she need not file a second notice. The clerk of the
trial court is DIRECTED to include a copy of this order in the record transmitted to

      1
         We note that, pursuant to OCGA § 44-7-56, appeals from dispossessory
judgments must be filed within seven days, rather than the usual 30 days. This
shortened deadline did not apply here, because the dispossessory claim was resolved
earlier in the proceedings. See America Net, Inc. v. U. S. Cover, Inc., 243 Ga. App
204 (1) (532 SE2d 756) (2000).
the Court of Appeals.

                        Court of Appeals of the State of Georgia
                                                         08/27/2014
                               Clerk’s Office, Atlanta,__________________
                               I certify that the above is a true extract from
                        the minutes of the Court of Appeals of Georgia.
                               Witness my signature and the seal of said court
                        hereto affixed the day and year last above written.


                                                                        , Clerk.